Rule 201
   Bar of the Commonwealth of Pennsylvania
(a) General Rule. The following are members of the bar of the courts of
this Commonwealth and may practice law generally within this
Commonwealth:

   (1)   Persons admitted to the bar pursuant to these rules.

   (2)   Persons heretofore admitted to practice before any court of record
         of this Commonwealth pursuant to former Supreme Court Rules 8
         or 9 or corresponding provisions of prior law and registered under
         Enforcement Rule 219 (relating to periodic assessment of
         attorneys).

[(b) Resignation. An attorney who is not the subject of any
investigation into allegations of misconduct may voluntarily cease to
be a member of the bar of this Commonwealth by delivering to the
Administrative Office a written resignation from the office of
attorney at law.]

([c]b) Changes in Status Under Enforcement Rules. An attorney
admitted to the bar or issued a limited license to practice law as an in-house
corporate counsel, military attorney, or foreign legal consultant:

      (1) may be disbarred, suspended or transferred to inactive status and
      may be readmitted or otherwise reinstated pursuant to the
      Enforcement Rules;

      (2) may have such admission to the bar or limited license to practice
      law revoked or another appropriate sanction imposed pursuant to the
      Enforcement Rules when the attorney made a material
      misrepresentation of fact or deliberately failed to disclose a material
      fact in connection with an application submitted under these rules that
      is not discovered prior to the attorney being admitted to the bar or
      issued a limited license to practice law.

([d]c) Certification of Good Standing. Upon written request and the
payment of a fee of $25.00 the Prothonotary shall issue a certificate of good
standing to any member of the bar of this Commonwealth or limited licensed
attorney entitled thereto. The certificate shall be one appropriate for
admission to the bar of the federal courts and other state courts. A
certificate of good standing shall not be issued to a member of the bar of
this Commonwealth or limited licensed attorney who currently is the subject
of:

       (1) a formal disciplinary proceeding pursuant to Enforcement Rule
       208(b) (relating to formal hearing) that has resulted in a
       recommendation by a hearing committee or by the Disciplinary Board
       for public discipline,

       (2) a petition for emergency interim suspension pursuant to
       Enforcement Rule 208(f) (relating to emergency interim suspension
       orders and related relief), or

       (3) a petition for transfer to inactive status pursuant to Enforcement
       Rule 301 (relating to proceedings where an attorney is declared to be
       incompetent or is alleged to be incapacitated).

Note: If a person’s admission to practice law or limited license to practice
law as an in-house corporate counsel or foreign legal consultant is revoked
for a material misrepresentation or omission, the person will be required to
reapply de novo. Any such persons who are seeking admission to practice
law must meet all of the requirements for admission to the bar, including the
taking and passing of the current bar examination if more than three years
have passed since the prior certificate recommending the person’s admission
to the bar was issued by the Board. At the time of reapplication, the Board
will make a determination as to the applicant’s character and fitness to
practice law, taking into account all of the existing character issues,
including the prior misrepresentation or omission.

Adopted July 1, 1972. Amended June 6, 1977; Jan. 4, 1982, imd. effective; March 11, 1983, effective
April 2, 1983; March 13, 1989, imd. effective; April 29, 2005, imd. effective; March 21, 2006, imd.
effective.